UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended: January 31, 2017 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number: 333-212821 NEWMARKT CORP. (Exact name of registrant as specified in its charter) Nevada (State or Other Jurisdiction of Incorporation or Organization) (Primary Standard Industrial Classification Number) 35-2540672 (IRS Employer Identification Number) P.O.BOX 1408, 5 89, NEVADA, USA +3 (705) 2078574 info @newmarktcorp.com (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months, and (2) has been subject to such filing requirements for the past 90 days. Yes [ ] No [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ]No [X] As of January 31, 2017 there were 2,667,500 shares outstanding of the registrant’s common stock. Page PART I FINANCIAL INFORMATION: Item 1. Financial Statements 3 Balance Sheets as of January 31, 2017 and April 30, 2016 (Unaudited) 4 Statement of Operations for the nine months ended January 31, 2017 (Unaudited) 5 Statement of Cash Flows for the nine months ended January 31, 2017 (Unaudited) 6 Notes to the Unaudited Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 13 Item 4. Controls and Procedures 13 PART II OTHER INFORMATION: Item 1. Legal Proceedings 14 Item 1A Risk Factors 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Defaults Upon Senior Securities 15 Item 4. Mine Safety Disclosure . 15 Item 5. Other Information 15 Item 6. Exhibits 15 Signatures 16 2 PART I – FINANCIAL INFORMATION Item 1. Financial statements The accompanying interim condensed financial statements of Newmarkt Corp. (the “Company”), have been prepared without audit pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and footnote disclosures normally included in financial statements prepared in accordance with United States generally accepted principles have been condensed or omitted pursuant to such rules and regulations. In the opinion of management, the financial statements contain all material adjustments, consisting only of normal adjustments considered necessary to present fairly the financial condition, results of operations, and cash flows of the Company for the interim periods presented. 3 NEWMARKT CORP. BALANCE SHEETS (UNAUDITED) ASSETS January 31, 2017 April 30, 2016 Current Assets Cash $ 4,553 917 Prepaid expense 9,666 3,598 Total Current Assets 14,219 4,515 61,373 Equipment net, Accumulated depreciation of $12,357 and $2,302 53,572 Total Assets $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Liabilities Current Liabilities Accrued expenses - 7,500 Customer deposits - 2,800 Loan payable, related party 62,710 62,710 Total Current Liabilities and Total Liabilities $ Stockholder’s Equity (Deficit) Common stock, par value $0.001; 75,000,000 shares authorized, 2,667,500 and 2,000,000 shares issued and outstanding accordingly 2,668 2,000 Additional Paid Capital 25,960 - Accumulated deficit (23,547) (9,122 ) Total Stockholder’s Equity (Deficit) $ ) Total Liabilities and Stockholder’s Deficit $ See accompanying notes to financial statements. 4 NEWMARKT CORP. STATEMENT OF OPERATIONS (UNAUDITED) Three months ended January 31, 2017 Three months ended January 31, 2016 Nine months ended January 31, 2017 Period July 17, 2015 (Inception) to January 31, 2016 REVENUES $ 4,920 - 21,970 - OPERATING EXPENSES General and Administrative Expenses (22,469 ) (581 ) (36,395) (1,786 ) TOTAL OPERATING EXPENSES ) LOSS BEFORE PROVISION FOR INCOME TAXES ) PROVISION FOR INCOME TAXES - NET LOSS $ ) NET INCOME (LOSS) PER SHARE: BASIC AND DILUTED $ WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING: BASIC AND DILUTED See accompanying notes to financial statements. 5 NEWMARKT CORP. STATEMENT OF CASH FLOWS NINE MONTHS ENDED JANUARY 31, 2017 (UNAUDITED) Nine months ended January 31, 2017 Nine months ended January 31, 2016 CASH FLOWS FROM OPERATING ACTIVITIES Net loss for the period $ (14,425 ) (1,786 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation 10,054 - Changes in operating assets and liabilities: Decrease/increase in Prepaid expense Decrease/increase in Customer deposits (6,068) (2,800) (2,640) 4,880 Decrease/increase in Accrued expenses (7,500 ) 420 CASH FLOWS USED IN OPERATING ACTIVITIES ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of equipment (2,253 ) (3,675 ) CASH FLOWS PROVIDED BY INVESTING ACTIVITIES ) ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from related party loans - 26,628 2,600 2,000 Proceed from issuance of common stock CASH FLOWS PROVIDED BY FINANCING ACTIVITIES NET INCREASE IN CASH Cash, beginning of period - Cash, end of period $ SUPPLEMENTAL CASH FLOW INFORMATION: Interest paid $ - - Income taxes paid $ - - See accompanying notes to financial statements. 6 NEWMARKT CORP. NOTES TO THE FINANCIAL STATEMENTS JANUARY 31, 2017 (UNAUDITED) NOTE 1 – ORGANIZATION AND NATURE OF BUSINESS Newmarkt Corp. (“the Company”, “we”, “us” or “our”) was incorporated on July 17, 2015, under the laws of the State of Nevada, for the purpose of the renting different kind of Segway and bicycles, dual wheels self-balancing electric scooter and related safety equipment. NOTE 2 – GOING CONCERN The accompanying financial statements have been prepared in conformity with generally accepted accounting principles, which contemplate continuation of the Company as a going concern. However, the Company had limited revenues as of January 31, 2017. The Company currently has negative working capital, and has not completed its efforts to establish a stabilized source of revenues sufficient to cover operating costs over an extended period of time. These factors, among others, raise substantial doubt about the Company’s ability to continue as a going concern. Management anticipates that the Company will be dependent, for the near future, on additional investment capital to fund operating expenses. The Company intends to position itself so that it will be able to raise additional funds through the capital markets. In light of management’s efforts, there are no assurances that the Company will be successful in this or any of its endeavors or become financially viable and continue as a going concern. NOTE 3 – SUMMARY OF SIGNIFCANT ACCOUNTING POLICIES Basis of presentation The accompanying unaudited financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial statements and with the instructions to Form 10-Q and Article 10 of Regulation S-X of the United States Securities and Exchange Commission (“SEC”). Accordingly, they do not contain all information and footnotes required by accounting principles generally accepted in the United States of America for annual financial statements. In the opinion of the Company’s management, the accompanying unaudited financial statements contain all the adjustments necessary (consisting only of normal recurring accruals) to present the financial position of the Company as of January 31, 2017 and the results of operations and cash flows for the periods presented. The results of operations for the three and nine months ended January 31, 2017 are not necessarily indicative of the operating results for the full fiscal year or any future period. These unaudited consolidated financial statements should be read in conjunction with the financial statements and related notes thereto as of April 30, 2016 and for the period then ended included on Form S-1A filled with the SEC on October 6, 2016. Start-up costs In accordance with ASC 720, “Start-up Costs”, the company expenses all costs incurred in connection with the start-up and organization of the company. Fair Value of Financial Instruments AS topic 820 "Fair Value Measurements and Disclosures" establishes a three-tier fair value hierarchy, which prioritizes the inputs in measuring fair value. The hierarchy prioritizes the inputs into three levels based on the extent to which inputs used in measuring fair value are observable in the market. These tiers include: Level 1: defined as observable inputs such as quoted prices in active markets; Level 2: defined as inputs other than quoted prices in active markets that are either directly or indirectly observable; Level 3: defined as unobservable inputs in which little or no market data exists, therefore requiring an entity to develop its own assumptions. The carrying value of cash and the Company’s loan from shareholder approximates its fair value due to their short-term maturity. The company has no assets or liabilities valued at fair value on a recurring basis. 7 NEWMARKT CORP. NOTES TO THE FINANCIAL STATEMENTS JANUARY 31, 2017 (UNAUDITED) NOTE 3 – SUMMARY OF SIGNIFCANT ACCOUNTING POLICIES (CONTINUED) Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date the financial statements and the reported amount of revenues and expenses during the reporting period. Actual results could differ from those estimates. Cash and Cash E q ui v a lents T h e C o m p a ny c o nsi d ers all h i gh ly li qu i d inves t m e n ts wit h t h e ori g i n a l m atu ritie s o f thre e m on t hs or les s to be ca s h e q u i v a le n t s. Depreciation, Amortization, and Capitalization The Company records depreciation and amortization when appropriate using straight-line balance method over the estimated useful life of the assets. We estimate that the useful life of sport equipment (different kind of Segway and bicycles, dual wheels self-balancing electric scooter) is five years, related safety equipment is two years. Useful life of current version of web site is one year. Expenditures for maintenance and repairs are charged to expense as incurred. Additions, major renewals and replacements that increase the property's useful life are capitalized. Property sold or retired, together with the related accumulated depreciation is removed from the appropriated accounts and the resultant gain or loss is included in net income. Income Taxes Income taxes are computed using the asset and liability method. Under the asset and liability method, deferred income tax assets and liabilities are determined based on the differences between the financial reporting and tax bases of assets and liabilities and are measured using the currently enacted tax rates and laws. A valuation allowance is provided for the amount of deferred tax assets that, based on available evidence, are not expected to be realized. Revenue Recognition The Company recognizes revenue in accordance with ASC topic 605 “Revenue Recognition”. Revenue is recognized when persuasive evidence of an arrangement exists, product delivery has occurred, the selling price to the customer is fixed or determinable and collectability of the revenue is reasonably assured. The Company rents its equipment on a short-term basis and records the revenue at the time the rental is completed. Stock-Based Compensation Stock-based compensation is accounted for at fair value in accordance with ASC Topic 718. To date, the Company has not adopted a stock option plan and has not granted any stock options. Basic Income (Loss) Per Share The Company computes income (loss) per share in accordance with FASB ASC 260 “Earnings per Share”. Basic loss per share is computed by dividing net income (loss) available to common shareholders by the weighted average number of outstanding common shares during the period. Diluted income (loss) per share gives effect to all dilutive potential common shares outstanding during the period. Dilutive loss per share excludes all potential common shares if their effect is anti-dilutive. As of January 31, 2017 there were no potentially dilutive debt or equity instruments issued or outstanding. Comprehensive Income Comprehensive income is defined as all changes in stockholders' equity (deficit), exclusive of transactions with owners, such as capital investments. Comprehensive income includes net income or loss, changes in certain assets and liabilities that are reported directly in equity such as translation adjustments on investments in foreign subsidiaries and unrealized gains (losses) on available-for-sale securities. As of January 31, 2017 there were no differences between our comprehensive loss and net loss. 8 NEWMARKT CORP. NOTES TO THE FINANCIAL STATEMENTS JANUARY 31, 2017 (UNAUDITED) NOTE 3 – SUMMARY OF SIGNIFCANT ACCOUNTING POLICIES (CONTINUED) Recent Accounting Pronouncements We have reviewed all the recently issued, but not yet effective, accounting pronouncements and we do not believe any of these pronouncements will have a material impact on the Company. NOTE 4 – LOAN FROM RELATED PARTY As of January 31, 2017, our sole director and shareholder has loaned to the Company $62,710. This loan is unsecured, non-interest bearing and due on demand. The balance due to the director was $62,710 as of January 31, 2017. NOTE 5 – COMMON STOCK The Company has 75,000,000, $0.001 par value shares of common stock authorized. On January 20, 2016, the Company issued 2,000,000 shares of common stock to the Company’s founder for cash proceeds of $2,000 at $0.001 per share. During November 2016, the Company issued 150,000 shares of common stock for cash proceeds of $5,970 at $0.04 per share. During December 2016, the Company issued 500,000 shares of common stock for cash proceeds of $19,958 at $0.04 per share. During January 2017, the Company issued 17,500 shares of common stock for cash proceeds of $700 at $0.04 per share. There were 2,667,500 shares of common stock issued and outstanding as of January 31, 2017. NOTE 6 – COMMITMENTS AND CONTINGENCIES We currently rent our physical property in Lithuania for a $400 monthly fee, starting on February 1, 2016 until February 1, 2018. This location serves as our primary office for planning and implementing our business plan. The Company has signed two additional lease agreements in Vilnius Lithuania, which commenced in June 2016, for $280 and $200 monthly fee. Terms of the Lease end on the 1st day of June 2017. NOTE 7 – INCOME TAXES The Company has approximately $23,547 of net operating losses (“NOL”) available to be carried forward to offset taxable income, if any, in future years which expire in fiscal 2035. In assessing the realization of deferred tax assets, management considers whether it is more likely than not that some portion or all of the deferred tax assets will be realized. The ultimate realization of deferred tax assets is dependent upon the generation of future taxable income during the periods in which those temporary differences become deductible. Management considers the scheduled reversal of deferred tax liabilities, projected future taxable income and tax planning strategies in making this assessment. Based on the assessment, management has established a full valuation allowance against all of the deferred tax asset relating to NOLs for every period because it is more likely than not that all of the deferred tax asset will not be realized. NOTE 8 – CONCENTRATIONS For the three months ended January 31, 2017 all revenue was earned from one customer, which represented 100% of total revenue for this period. 100% of the Company’s equipment was purchased from one supplier. 9 NEWMARKT CORP. NOTES TO THE FINANCIAL STATEMENTS JANUARY 31, 2017 (UNAUDITED) NOTE 8 – CONCENTRATIONS (CONTINUED) For the nine months ended January 31, 2017 all revenue was earned from three customers, which represented 53%, 25% and 22% of total revenue for this period. 100% of the Company’s equipment was purchased from one supplier. NOTE 9 – SUBSEQUENT EVENTS Management has evaluated events subsequent to January 31, 2017 through the date these financial statements were available to be issued, and has determined that there are no events that would require disclosure in or adjustment to these financial statements. Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. This quarterly report and other reports filed by Newmarkt Corp. (“we,” “us,” “our,” or the “Company”), from time to time contain or may contain forward-looking statements and information that are based upon beliefs of, and information currently available to, the Company’s management as well as estimates and assumptions made by Company’s management. Readers are cautioned not to place undue reliance on these forward-looking statements, which are only predictions and speak only as of the date hereof. When used in the filings, the words “anticipate”, “believe”, “estimate”, “expect”, “future”, “intend”, “plan” or the negative of these terms and similar expressions as they relate to the Company or the Company’s management identify forward-looking statements. Such statements reflect the current view of the Company with respect to future events and are subject to risks, uncertainties, assumptions, and other factors. Should one or more of these risks or uncertainties materialize, or should the underlying assumptions prove incorrect, actual results may differ significantly from those anticipated, believed, estimated, expected, intended, or planned. Although the Company believes that the expectations reflected in the forward-looking statements are reasonable, the Company cannot guarantee future results, levels of activity, performance, or achievements. Except as required by applicable law, including the securities laws of the United States, the Company does not intend to update any of the forward-looking statements to conform these statements to actual results. Our financial statements are prepared in accordance with accounting principles generally accepted in the United States (“GAAP”). These accounting principles require us to make certain estimates, judgments, and assumptions. We believe that the estimates, judgments, and assumptions upon which we rely are reasonable based upon information available to us at the time that these estimates, judgments, and assumptions are made. These estimates, judgments, and assumptions can affect the reported amounts of assets and liabilities as of the date of the financial statements as well as the reported amounts of revenues and expenses during the periods presented. Our financial statements would be affected to the extent there are material differences between these estimates. ORGANIZATION On July 17, 2015, the Company was incorporated under the laws of the State of Nevada. We are engaged in business of renting out bicycles and Segways. Denis Razvodovskij has served as our President, Treasurer and as a Director, from July 17, 2015, until the current date. Our board of directors is comprised of one person: Denis Razvodovskij. We are authorized to issue 75,000,000 shares of common stock, par value $0.001 per share. On January 20, 2016, Denis Razvodovskij, our President and a Director purchased an aggregate of 2,000,000 shares of common stock at $0.001 per share, for aggregate proceeds of $2,000. IN GENERAL We were incorporated on July 17, 2015 in the State of Nevada, USA. The Company’s business operations are located in Lithuania. Newmarkt Corp. since inception to the date of this filing has generated limited revenues in Lithuania. We have never declared bankruptcy, have never been in receivership, and have never been involved in any legal action or proceedings. 10 From inception until the date of this filing we have had limited operating activities, primarily consisting of the incorporation of our company, the initial equity funding by our sole officer and director, purchasing our equipment and entering into service agreements with our first customer, we also have leased three offices until the day of this filing and registered a webpage www.newmarktcorp.com and fill it in with basic initial information about us. We received our initial funding of $2,000 from our sole officer and director who purchased 2,000,000 shares of common stock at $0.001 per share. Newmarkt Corp. is currently in negotiations with three potential customers Trav Lt and Around Lithuania travel agencies, which are interested in our service and we are planning to sing service agreements with them in the very near future, but there is no guarantee that we will reach agreements with these two potential customers. We are a start-up company, which is in the business of renting out bicycles, Segways and related equipment. We intend to use the net proceeds from this offering to develop our business operations. To implement our plan of operations we require a minimum funding of $40,000 for the next twelve months. After twelve months period we may need additional financing. If we do not generate anyadditionalrevenue we may need a minimum of $10,000 of additional funding to pay for SEC filing requirements. Denis Razvodovskij, our President and a Director, has agreed to loan the Company funds, however, he has no firm commitment, arrangement or legal obligation to advance or loan funds to the Company. The Company’s registration address is located at P.O. Box 1408, 5348 Vegas drive 89108 Las Vegas, Nevada, USA . Our operations to date have been devoted primarily to start-up and development activities, which include: (i) Formation of the Company; (ii) Development of our 12 moth business plan; (iii) Leasing a place to offer, store and service our equipment; (iv) Purchasing our operating equipment; (v) Website creation; (vi) Signing service agreements with our first customers. INITIAL FOCUS OF OUR BUSINESS Newmarkt Corp. represents itself as bicycle and Segways renting out company. We are offering such service to touristic companies at the moment where tourists, friends, families can organize, plan, develop their own unique vacation on bikes and Segways for a long time, just for a day or for a couple of hours. We are in the early stages of developing our growing plan to offer a rent bicycle service in Lithuania. We believe that the fact that the city of Vilnius, where we are starting our business, is popular among tourists gives the Company more opportunities to succeed. We currently have some revenues and some operating history. The Company currently has two major customers to work with. We expect to get other customers and expand our service sales and our operations by the end of the fiscal year. Our plan of operations over the 12 month period following successful completion of our offering is to develop and establish our bicycles renting business by establishing our second and third office, developing our website, attempting to enter into more supply agreements with prospective distributors and manufacturers of bicycles and Segways, engage in advertising and marketing activities and hire personal and sales service specialist. Newmarkt Corp. is currently in negotiations with two potential customers Trav Lt and Around Lithuania travel agencies, which are interested in our service and we are planning to sing service agreements with them in the very near future. EQUIPMENT We believe that rental bicycle has never been more in demand these days now that gas prices are rising, and tourists would rather rent bicycles rather than cars on a short distance of traveling. Our most obvious startup requirements for a renting business are bicycles, Segways and safety equipment. A fleet of thirty-three adult and twenty one children bicycles and thirty Segways we believe are enough to start rental operation, further more we will buy additional portion of the equipment. We consider the fact that cycling can be dangerous and in this case we will provide our customers with helmets and safety equipment. The Company does not maintain any liability insurance with customer injuries while renting your equipment. 11 The Company is planning to expand the range of offered equipment. There will be dual wheels self-balancing electric scooter, balancing electronic skateboards; additional safety equipment is accordance to purchased units of equipment and initial spare parts. RESEARCH AND DEVELOPMENT EXPENDITURES We have not incurred any research expenditures since our incorporation. BANKRUPTCY OR SIMILAR PROCEEDINGS There has been no bankruptcy, receivership or similar proceeding. REORGANIZATIONS, PURCHASE OR SALE OF ASSETS There have been no material reclassifications, mergers, consolidations, or purchase or sale of a significant amount of assets not in the ordinary course of business. COMPLIANCE WITH GOVERNMENT REGULATION We will be required to comply with all regulations, rules and directives of governmental authorities and agencies applicable to the construction and operation of any facility in any jurisdiction which we would conduct activities. We do not believe that any existing or probable government regulation on our business, including any applicable export or import regulation or control imposed by China or the Lithuania will have a material impact on the way we conduct our business. FACILITIES We currently rent our physical property in Lithuania. Our current business address is Seimyniskiu g. 23 Vilnius 09200 Lithuania. Our telephone number is (705) 2078574. This location serves as our primary office for planning and implementing our business plan. Management believes the current premises arrangements are not sufficient for its needs for at least the next 12 months. The Company has signed two additional lease agreements in Vilnius Lithuania. New offices are currently serving as warehouses for our equipment and we are preparing the property for opening in July. EMPLOYEES AND EMPLOYMENT AGREEMENTS We have no employees as of the date of this prospectus. Our sole officer and director, Denis Razvodovskij, is an independent contractor to the Company and currently devotes approximately 20 hours per week to company matters. After receiving funding, Mr. Razvodovskij plans to devote, as much time to the operation of the Company as he determines is necessary for him to manage the affairs of the Company. As our business and operations increase, we will assess the need for full time management and administrative support personnel. LEGAL PROCEEDINGS There are no pending legal proceedings to which the Company is a party or in which any director, officer or affiliate of the Company, any owner of record or beneficially of more than 5% of any class of voting securities of the Company, or security holder is a party adverse to the Company or has a material interest adverse to the Company. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Results of Operations for the three and nine month ended January 31, 2017 and 2016: Revenue and cost of goods sold For the three months ended January 31, 2017 and 2016 the Company generated total revenue of $4,920 and $0 respectively from renting out bicycles and Segways. For the nine months ended January 31, 2017 and 2016 the Company generated total revenue of $21,970 and $0 respectively from renting out bicycles and Segways. Operating expenses Total operating expenses for the three month ended January 31, 2017 and 2016 were $22,469 and $581 respectively. Total operating expenses for the nine month ended January 31, 2017 and 2016 were $36,395 and $1,786. The operating expenses for the nine month ended January 31, 2017 and 2016 included Accounting/Audit Fees of $3,500 and $0; Depreciation Expense of $10,054 and $0; Bank Service Charges of $969 and $166; Professional Fees of $1,500 and $0; Legal of $1,300 and $0; Rent Expense of $7,440 and $0; Incorporatıon fees of $0 and $1,200; Website Expenses of $0 and $420; Repairs and Maintenance of $10,437 and $0; Retired Property of $1,195 and $0. Net Loss The net loss for the three month ended January 31, 2017 and 2016 was $17,549 and $581 respectively. The loss for the nine month ended January 31, 2017 and 2016 was $14,425 and $1,786 respectively. Liquidity and Capital Resources and Cash Requirements At January 31, 2017 , the Company had cash of $4,553 ($917 as of April 30, 2016). Furthermore, the Company had a working capital deficit of $48,491 ($68,495 as of April 30, 2016 ). During the nine month ended January 31, 2017, the Company used $20,739 of cash in operating activities due to its net loss $14,425 and increase in Prepaid expense of $6,068, decrease in Customer deposits of $2,800, decrease in Accrued expenses of $7,500 and Depreciation of $10,054. During the nine month ended January 31, 2016, the Company used $874 of cash in operating activities. During the nine month ended January 31, 2017 and 2016 the Company used $2,253 and $3,675 of cash in investing activities. During the nine month ended January 31, 2017 and 2016, the Company generated $26,628 and $4,600 of cash in financing activities . OFF BALANCE SHEET ARRANGEMENTS We have no off-balance sheet arrangements including arrangements that would affect our liquidity, capital resources, market risk support and credit risk support or other benefits. Item 3. Quantitative and Qualitative Disclosures about Market Risk. As a “smaller reporting company” as defined by Item 10 of Regulation S-K, we are not required to provide information required by this Item. Item 4. Controls and Procedures. Disclosure Controls and Procedures 13 We maintain disclosure controls and procedures, as defined in Rule 13a
